     Case: 3:19-cv-50122 Document #: 73 Filed: 07/17/20 Page 1 of 1 PageID #:490


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Fireblok IP Holdings, LLC v.                   Case Number: 3:19-cv-50122
            Hilti, Inc.

An appearance is hereby filed by the undersigned as attorney for:
Hilti, Inc.
Attorney name (type or print): Kenneth C. Meixelsperger

Firm: Cherry Petersen Landry Albert

Street address: 8350 N. Central Expressway, Suite 1500

City/State/Zip: Dallas, Texas 75206

Bar ID Number: 24031596                                    Telephone Number: 214.294.4305
(See item 3 in instructions)

Email Address: kmeixelsperger@cplalaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on July 17, 2020

Attorney signature:            S/ Kenneth C. Meixelsperger
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
